Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 1 of 11 Page ID #:535



    1
    2
    3
    4
    5
    6
    7
    8                        UNITED STATES DISTRICT COURT
    9                      CENTRAL DISTRICT OF CALIFORNIA
   10
   11   BRYCE ABBINK, individually and on          Case No. 8:19-cv-01257-JFW-PJWx
   12   behalf of all others similarly situated,   Hon. John F. Walter
   13                   Plaintiff,                 [PROPOSED] STATEMENT OF
              v.                                   DECISION DENYING PLAINTIFF
   14                                              BRYCE ABBINK’S MOTION FOR
        EXPERIAN INFORMATION                       RECONSIDERATION
   15   SOLUTIONS, INC., et al.
                                                   Date:     February 3, 2020
   16                   Defendants.                Time:     1:30 p.m.
   17                                              Location: 7A
   18
                                                   Complaint Filed: June 21, 2019
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                                        [PROPOSED] STATEMENT OF DECISION DENYING
                                                           PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                                       Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 2 of 11 Page ID #:536



    1                             STATEMENT OF DECISION
    2         Plaintiff Bryce Abbink (“Plaintiff”) seeks reconsideration of the Court’s order
    3   dismissing his claims against Defendant Experian Information Solutions, Inc.
    4   (“Experian”) with prejudice.     In his complaint, Plaintiff alleged that Experian
    5   willfully violated the Fair Credit Reporting Act (“FCRA”), 15 U.S.C § 1681 et seq.,
    6   by furnishing his consumer report to Defendant Lend Tech Loans, Inc. (“Lend
    7   Tech”), a purported mortgage lender, who allegedly lacked a permissible purpose
    8   and impermissibly re-sold his student loan information to Unified Document
    9   Services, LLC (“UDS”).
   10         On August 14, 2019, Experian moved to dismiss Plaintiff’s Complaint (ECF
   11   No. 1, “Compl.”) pursuant to Federal Rule of Civil Procedure 12(b)(6), arguing that
   12   Plaintiff had failed to plausibly allege that Experian willfully violated the FCRA.
   13   (See ECF No. 25.) The Court granted Experian’s motion in its entirety, without leave
   14   to amend, on September 20, 2019. (ECF No. 52.)
   15         On January 2, 2020, Plaintiff filed a motion for reconsideration of the Court’s
   16   order, arguing that the Court committed clear error in denying him leave to amend.
   17   (ECF No. 61.) Experian filed its opposition on January 13, 2020, seeking its
   18   attorneys’ fees and costs based on Plaintiff’s disregard for Ninth Circuit precedent
   19   and this District’s Local Rules. (ECF No. 62.) Plaintiff filed his reply on January 17,
   20   2020. (ECF No. 65.)
   21         Based on the arguments advanced by the parties, and for the reasons set forth
   22   below, the Court DENIES Plaintiff’s motion and AWARDS Experian its attorneys’
   23   fees and costs incurred in defending against Plaintiff’s motion.
   24                                     BACKGROUND
   25         Plaintiff commenced this action on June 21, 2019, alleging that Experian
   26   willfully violated Sections 1681b(c)(1) and 1681e(a) of the FCRA by permitting one
   27   of its subscribers, Lend Tech, to obtain Plaintiff’s student loan information. (See
   28   ECF No. 1.) Plaintiff claimed that, while Lend Tech held itself out as a mortgage

                                                        [PROPOSED] STATEMENT OF DECISION DENYING
                                                           PLAINTIFF’S MOTION FOR RECONSIDERATION        G
                                                                       Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 3 of 11 Page ID #:537



    1   refinance company and certified that it intended to issue firm offers of credit, it
    2   actually impermissibly resold Plaintiff’s student loan information to another
    3   company, Unified Document Services, LLC (“UDS”). (Id., ¶¶ 7, 10, 48-59.)
    4   Plaintiff, however, did not (and still does not) allege that Experian had any
    5   interactions with UDS, or that it had any knowledge that Lend Tech resold his credit
    6   information to UDS.
    7          Experian moved to dismiss Plaintiff’s complaint on August 14, 2019, arguing
    8   that Plaintiff failed to plausibly allege that Experian willfully violated the FCRA.
    9   (See ECF No. 25-1.) As to Plaintiff’s first cause of action—the one at issue here—
   10   Experian argued that it did not violate Section 1681b because it had reason to believe
   11   that Lend Tech possessed a permissible purpose to obtain Plaintiff’s prescreen report
   12   “based on Lend Tech’s ‘representation that it intended to use [the] report for the
   13   purpose of a firm offer of credit.’” (Id. at 11 (citing ECF No. 1, ¶ 48).) Experian
   14   further argued that Plaintiff failed to allege a violation of Section 1681e(a) because
   15   the purported “red flags” he identified were nothing of the sort, and that Plaintiff
   16   failed “to identify a single process or procedure Experian lacked, or failed to follow,
   17   in evaluating whether Lend Tech had a permissible purpose.” (Id. at 13.) Lastly,
   18   Experian argued that Plaintiff could not show that Experian’s conduct was willful, as
   19   Plaintiff did not (and could not) allege that Experian knew or had any indication that
   20   “Lend Tech was not using the prescreen reports for their intended purpose.” (Id. at
   21   15.)
   22          Plaintiff filed his opposition on August 26, 2019, relying principally on the
   23   Ninth Circuit’s decision in Pintos v. Pacific Creditors Ass’n, 605 F.3d 665 (9th Cir.
   24   2010). (See ECF No. 34 at 8-14.) Specifically, Plaintiff argued that “Experian cannot
   25   rely solely on Lend Tech’s representation that it would use the reports for the
   26   permissible purpose of making firms offers of credit.” (Id. at 13.) But Plaintiff failed
   27   to explain how Experian violated Section 1681b(c). Nor did he identify a single
   28   process Experian failed to implement in verifying Lend Tech’s identity. Instead,
                                                         [PROPOSED] STATEMENT OF DECISION DENYING
                                                            PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                -2-                     Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 4 of 11 Page ID #:538



    1   Plaintiff premised his claim solely on Lend Tech’s ultimate use of the report—i.e.,
    2   its sale of Plaintiff’s student loan information to UDS. (ECF No. 37 at 9.) But this
    3   did not establish a violation of Section 1681b(c), because the fact that Lend Tech
    4   may have ultimately used Plaintiff’s report for an impermissible purpose does not
    5   mean that Experian violated Section 1681b. See Harris v. Data Mgmt. & Mktg., Inc.,
    6   609 F. Supp. 2d 509, 514 (D. Md. 2009)). This was particularly true where, as here,
    7   Plaintiff did not (and could not) allege that Experian had any knowledge of Lend
    8   Tech’s purported misconduct.
    9              On September 20, 2019, the Court granted Experian’s motion in its entirety.
   10   (See ECF No. 52.) As to Plaintiff’s first cause of action, the Court found that it failed
   11   for three reasons: (1) “Plaintiff admits that Experian had ‘reason to believe’ that it
   12   was furnishing Plaintiff’s consumer report in accordance with Section 1681b(c)(1);”
   13   (2) “Plaintiff fails to identity a single process or procedure Experian lacked or failed
   14   to follow in evaluating whether Lend Tech had a permissible purpose;” and (3)
   15   “Plaintiff’s Complaint is devoid of any factual allegations concerning Experian’s
   16   state of mind or its knowledge that Lend Tech was not using the prescreen reports
   17   for their intended purpose,” thereby defeating his claim for willfulness. (Id. at 4-5.)
   18   The Court further found that Plaintiff could not allege any facts that would cure these
   19   material defects, and therefore denied him leave to amend. (Id. at 6.)
   20              Plaintiff moved for reconsideration of the Court’s order on January 2, 2020,
   21   arguing that the Court committed clear error in denying him leave to amend his
   22   claims arising from Experian’s alleged failure to adequately verify Lend Tech’s
   23   permissible purpose. 1 (ECF No. 61.) Following Experian’s opposition, (ECF 62),
   24   Plaintiff filed his reply, (ECF 65), further arguing that this Court committed clear
   25   error. 2
   26            Plaintiff does not challenge the portion of the Court’s order dismissing his
                   1
        second cause of action with prejudice, which related to Experian’s alleged disclosure
   27   of Plaintiff’s total student loan debt to Lend Tech.
   28
               2
                 In his Reply, Plaintiff cites to a Consumer Financial Protection Bureau
        enforcement action against Lend Tech. (ECF No. 65 at 1 n.1.) It is unclear how this
                                                          [PROPOSED] STATEMENT OF DECISION DENYING
                                                             PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                  -3-                    Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 5 of 11 Page ID #:539



    1                                  LEGAL STANDARD
    2         Reconsideration is an “extraordinary remedy, to be used sparingly in the
    3   interests of finality and conservation of judicial resources.” Carroll v. Nakatani, 342
    4   F.3d 934, 945 (9th Cir. 2003). “[A] motion for reconsideration should not be granted,
    5   absent highly unusual circumstances, unless the district court is presented with newly
    6   discovered evidence, committed clear error, or if there is an intervening change in
    7   the controlling law.” 389 Orange Street Partners v. Arnold, 179 F.3d 656, 665 (9th
    8   Cir. 1999). As this Court has stated, “[m]otions for reconsideration ‘are disfavored
    9   and are rarely granted.’” Collins v. U.S. Citizenship & Naturalization Serv., No. 11-
   10   cv-9909-JFW-SSX, 2013 WL 776244, at *1 (C.D. Cal. Feb. 6, 2013) (quoting Trust
   11   Corp. v. Aetna Casualty and Surety Co., 873 F. Supp. 1386, 1393 (D. Ariz. 1994)).
   12         Importantly, reconsideration “may not be used to raise arguments or present
   13   evidence for the first time when they could reasonably have been raised earlier in the
   14   litigation.” Carroll, 342 F.3d at 945; see also Collins, 2013 WL 776244, at *1. Nor
   15   should a motion for reconsideration “in any manner repeat any oral or written
   16   argument made in support of or in opposition to the original motion.” Ito v. Tokio
   17   Marine & Fire Ins. Co., Ltd., No. 03-cv-6835-JFW, 2007 WL 9735845, at *1 (C.D.
   18   Cal. Feb. 21, 2007) (citing Local Rule 7-18). And, “motions for reconsideration ‘are
   19   not to be used to test new legal theories that could have been presented when the
   20   original motion was pending.’” Collins, 2013 WL 776244, at *1 (quoting FDIC v.
   21   Jackson–Shaw Partners No. 46, Ltd., 850 F. Supp. 839, 845 (N.D. Cal. 1994)).
   22         Under Local Rule 7-18, “[a] motion for reconsideration of the decision on any
   23   motion may be made only on the grounds of (a) a material difference in fact or law
   24   from that presented to the Court before such decision that in the exercise of
   25   reasonable diligence could not have been known to the party moving for
   26   reconsideration at the time of such decision, or (b) the emergence of new material
   27   is relevant to the instant motion, as Experian is not involved in that action. Moreover,
        the allegations of that action only confirm the fact that Experian had no indication or
   28   knowledge that Lend Tech was acting improperly.
                                                         [PROPOSED] STATEMENT OF DECISION DENYING
                                                            PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                -4-                     Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 6 of 11 Page ID #:540



    1   facts or a change of law occurring after the time of such decision, or (c) a manifest
    2   showing of failure to consider material facts presented to the Court before such
    3   decision.” L.R. 7-18. Violation of this rule can result in an award of attorneys’ fees
    4   and costs incurred in opposing the motion. See Figueroa v. Gates, No. 00-cv-4158,
    5   2002 WL 31572968, at *3 (C.D. Cal. Nov. 15, 2002) (citing L.R. 83-7).
    6                                      DISCUSSION
    7         Plaintiff’s motion recycles the same arguments and case law he relied upon in
    8   opposing Experian’s motion to dismiss. Plaintiff does not claim that there is “a
    9   material difference in fact or law from that presented to the Court.” L.R. 7-18. Nor
   10   does he rely upon “the emergence of new material facts or a change of law.” Id.
   11   Instead, he claims that the Court committed clear error in applying Pintos. The Court
   12   disagrees.
   13         As the Court previously explained, Experian had reason to believe that Lend
   14   Tech had a permissible purpose based on Lend Tech’s representation that it intended
   15   to offer firm offers of credit, and Experian did not have any indication or knowledge
   16   that Lend Tech was reselling Plaintiff’s information to UDS. Nothing in Plaintiff’s
   17   motion establishes otherwise.     Accordingly, Plaintiff cannot establish a willful
   18   violation of the FCRA.
   19   I.    Plaintiff Does Not Establish Clear Error
   20         Plaintiff advances two primary arguments for his claim that this Court
   21   committed clear error. First, Plaintiff claims that this Court’s ruling conflicts with
   22   Pintos, 605 F.3d 665, which, according to Plaintiff, allows a CRA to be held liable
   23   under the FCRA based purely on a subscriber’s violation of the statute. Second,
   24   Plaintiff argues that he can allege additional facts plausibly establishing Experian’s
   25   willful violation of the FCRA. Because these are the same arguments Plaintiff
   26   made—or could have made—in opposing Experian’s motion to dismiss, his motion
   27   is denied.
   28
                                                       [PROPOSED] STATEMENT OF DECISION DENYING
                                                          PLAINTIFF’S MOTION FOR RECONSIDERATION
                                               -5-                    Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 7 of 11 Page ID #:541



    1          A.    Pintos Does Not Support Plaintiff’s Arguments.
    2          As in his opposition to Experian’s motion to dismiss, Plaintiff relies on Pintos
    3   as his key authority, citing to the very same page of the case that he did in his
    4   opposition. (Compare ECF No. 34 at 12-14, with ECF No. 61 at 11-12.) As
    5   discussed, repeating arguments and raising new, but previously available, arguments
    6   in a motion for reconsideration is improper. See Collins, 2013 WL 776244, at *1.
    7          Moreover, Pintos does not save Plaintiff’s claim. In Pintos, the Ninth Circuit
    8   considered whether a collection agency, PCA, had a permissible purpose to pull the
    9   plaintiff’s consumer report after the plaintiff’s car had been towed and the debt
   10   transferred to PCA. 605 F.3d at 673. The Ninth Circuit answered in the negative,
   11   reasoning that the plaintiff “did not initiate the transaction that resulted in PCA
   12   requesting her credit report.” Id. at 675. As a result, the Court concluded that
   13   “§ 1681b(a)(3)(A) did not authorize PCA to obtain the credit report on” the plaintiff
   14   because that section requires the consumer to initiate a transaction, which the plaintiff
   15   never did. Id. at 676. In other words, the basis upon which PCA certified its purpose
   16   did not constitute a permissible purpose under Section 1681b. Thus, in that case,
   17   Experian did not have a reason to believe that PCA had a permissible purpose when
   18   it requested the plaintiff’s consumer report in a transaction not initiated by the
   19   plaintiff.
   20          In contrast to Pintos, Experian had reason to believe that Lend Tech had a
   21   permissible purpose under Section 1681b(c). That section “permits a consumer
   22   reporting agency to furnish a creditor with a consumer report in connection with a
   23   credit transaction not initiated by the consumer if ‘the transaction consists of a firm
   24   offer of credit.’” Kennedy v. Chase Manhattan Bank USA, NA, 369 F.3d 833, 839
   25   (5th Cir. 2004) (quoting 15 U.S.C. § 1681b(c)(1)(B)(i)).              Because “Experian
   26   furnished Plaintiff’s consumer report to Lend Tech based on Lend Tech’s
   27   ‘representation that it intended to use [the] report for the purpose of a firm offer of
   28   credit,’” (ECF No. 56 at 4 (citing ECF No. 1, ¶ 48)), “Experian had ‘reason to believe’
                                                         [PROPOSED] STATEMENT OF DECISION DENYING
                                                            PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                 -6-                    Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 8 of 11 Page ID #:542



    1   that it was furnishing Plaintiff’s consumer report in accordance with Section
    2   1681b(c)(1).” (Id. (citing Henderson v. Corelogic Nat’l Background Data, LLC, 161
    3   F. Supp. 3d 389, 397 n.7 (E.D. Va. 2016))).
    4         Plaintiff “conflates the purpose for which a report is furnished and the purpose
    5   for which it is used.” Henderson, 161 F. Supp. 3d at 397 n.7. “Decisional law
    6   interpreting § 1681(b) . . . demonstrates this distinction: to show that a report was
    7   ‘furnished’. . . a CRA need only show that it had ‘reason to believe’ that the report
    8   would be used for that purpose, and obtained appropriate certifications from its
    9   customers that the report would be used only for that purpose.” Id. (collecting
   10   authority). Unlike Pintos, the purpose for which Lend Tech certified its use was
   11   permissible; Lend Tech’s ultimate use of the report was not. Because Lend Tech
   12   certified that it intended to issue firm offers of credit (and Experian had no indication
   13   otherwise), Experian had reason to believe that it was furnishing the report in
   14   accordance with Section 1681b(c). Nothing in Pintos suggests that a CRA with
   15   “reason to believe” that it was furnishing a consumer’s report in accordance with
   16   § 1681b(c)(1) can nevertheless be held liable under the FCRA merely because the
   17   subscriber deceived a CRA. In fact, the Pintos court expressly refused to “opine on
   18   the meaning or scope of . . . 1681b(c) or on the practice of obtaining information
   19   from credit reporting agencies to permit the extension of offers to prescreened
   20   customers.” Pintos, 605 F.3d at 676 n.2.
   21         Because Plaintiff admits that Experian had reason to believe that Lend Tech
   22   had a permissible purpose based on Lend Tech’s certification, and because he fails
   23   to allege that Experian had any indication that Lend Tech was reselling Plaintiff’s
   24   consumer report to UDS, he cannot allege that Experian violated § 1681b(c)(1).
   25         B.     Any Amendment Would Be Futile
   26         Even if Plaintiff could state claim under Section 1681b, Plaintiff’s additional
   27   facts do not establish that Experian willfully violated its obligations under Section
   28   1681e(a). As with Plaintiff’s arguments regarding Pintos, Plaintiff’s additional
                                                         [PROPOSED] STATEMENT OF DECISION DENYING
                                                            PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                 -7-                    Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 9 of 11 Page ID #:543



    1   arguments and allegations were all made—or could have been made—in Plaintiff’s
    2   opposition.
    3         First, Plaintiff seeks to redefine his proposed class to include only Colorado
    4   consumers. (ECF No. 61 at 10-11.) Plaintiff apparently believes that adjusting his
    5   class in this way, combined with his allegation that Lend Tech was not licensed in
    6   Colorado, merits permitting him leave to amend. But the Court has already found
    7   evidence indicating that Lend Tech “had obtained a corporate broker’s license on
    8   August 11, 2017,” which permitted it to “‘perform services for both lenders and
    9   borrowers in connection with loans secured by liens on real property.’” (ECF No. 52
   10   at 4-5 (quoting Bock v. Cal. Capital Loans, Inc., 216 Cal. App. 4th 264, 269 (2013)).)
   11   Plaintiff cites no authority suggesting that a California real estate broker must obtain
   12   a license in every state in which it arranges loans for a mortgage lender in California.
   13         Second, Plaintiff claims that Experian should have recognized that Lend Tech
   14   was seeking information inconsistent with its stated purpose of offering mortgage
   15   refinancing when it requested consumers’ student loan information. (ECF No. 61 at
   16   12-13.) Again, Plaintiff already made these allegations in his complaint, which the
   17   Court considered and rejected. In any event, the FCRA does not require Experian to
   18   evaluate the underwriting criteria of lenders each time it furnishes a consumer report.
   19   Nor is it required to constantly monitor the information Lend Tech sought or verify
   20   Lend Tech’s permissible purpose each time it obtained prescreen credit reports. See
   21   Pietrafesa v. First Am. Real Estate Info. Servs., Inc., No. 05-cv-1450, 2007 WL
   22   710197, at *4 (N.D.N.Y. Mar. 6, 2007). Plaintiff’s attempt at imposing a strict
   23   liability standard is rejected. See Guimond v. Trans Union Credit Info. Co., 45 F.3d
   24   1329, 1333 (9th Cir. 1995) (“The FCRA does not impose strict liability.”). Indeed,
   25   Plaintiff offers no authority to support his speculative theories, including Plaintiff’s
   26   assertions regarding iScreen. Regardless, because it is just as possible Lend Tech
   27   requested the information for a permissible purpose as it is that Lend Tech did so for
   28   a nefarious one, Plaintiff cannot establish a willful violation. See Perl v. Plains
                                                         [PROPOSED] STATEMENT OF DECISION DENYING
                                                            PLAINTIFF’S MOTION FOR RECONSIDERATION
                                                -8-                     Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 10 of 11 Page ID
                                  #:544


  1   Commerce Bank, No. 11-cv-7972, 2012 WL 760401, at *2 (S.D.N.Y. Mar. 8, 2012);
  2   Braun v. Client Servs., Inc., 14 F. Supp. 3d 391, 398 (S.D.N.Y. 2014).
  3         Finally, Plaintiff claimed that Experian’s verification process was inadequate
  4   because Experian permitted Lend Tech to resubmit its subscriber application, with
  5   additional documentation, after Experian initially found its application inadequate.
  6   Plaintiff again offers no legal authority supporting his theory. If anything, this only
  7   further demonstrates that Experian was sufficiently vetting its subscribers—Experian
  8   found Lend Tech’s initial application inadequate and verified it as a subscriber only
  9   after Lend Tech provided new documentation. Again, a plaintiff alleging that a CRA
 10   willfully violated the FCRA must do more than allege facts that could be explained
 11   by a CRA’s honest mistake. See Perl, 2012 WL 760401, at *2; Braun, 14 F. Supp.
 12   3d at 398. Because “there is not a single allegation that Experian had any indication
 13   that Lend Tech did not send firm offers of credit or that it was simply reselling
 14   consumers’ information to UDS,” he cannot state a willful violation. (ECF No. 52 at
 15   5.)
 16         At bottom, Plaintiff’s new allegations miss the mark for the same reason as his
 17   original claims. Plaintiff cites no authority to support his assertions that Experian was
 18   required to verify that Lend Tech had a license to operate in Colorado, that Experian
 19   cannot permit a potential subscriber to provide additional documentation if Experian
 20   finds that its initial submission is insufficient for verification, or that Experian must
 21   constantly monitor the types of information a subscriber requests. (See ECF No. 61
 22   at 10-13.) Instead, Plaintiff offers nothing more than “generic and conclusory
 23   statements.” (ECF No. 52 at 5.) As the Court previously explained, such allegations
 24   are “insufficient to state a willfulness claim under Section 1681n.” (ECF No 52 at 5
 25   (collecting authorities).)
 26         Moreover, a defendant does not act willfully under 15 U.S.C. § 1681n(a)
 27   unless its conduct was “objectively unreasonable” in light of “legal rules that were
 28   ‘clearly established’ at the time.” Safeco Ins. Co. v. Burr, 551 U.S. 47, 69-70 (2007)
                                                       [PROPOSED] STATEMENT OF DECISION DENYING
                                                          PLAINTIFF’S MOTION FOR RECONSIDERATION
                                               -9-                    Case No. 8:19-cv-01257-JFW-PJWx
Case 8:19-cv-01257-JFW-PJW Document 66-1 Filed 01/21/20 Page 11 of 11 Page ID
                                  #:545


  1   (quoting Saucier v. Katz, 533 U.S. 194, 202 (2001)). Because Plaintiff points to no
  2   legal rules violated by Experian, much less “clearly established” ones, he cannot
  3   establish a willful violation. See id.; Banga v. Experian Info. Sols., Inc., No. 09-cv-
  4   04867, 2013 WL 5539690, at *6 (N.D. Cal. Sept. 30, 2013). Accordingly, any
  5   amendment would be futile and this case remains dismissed with prejudice.
  6   II.   The Court Awards Experian Its Fees And Costs
  7         Local Rule 7-18 is clear: “No motion for reconsideration shall in any manner
  8   repeat any oral or written argument made in support of or in opposition to the original
  9   motion.” L.R. 7-18 (emphasis added).            Because Plaintiff’s additional facts are
 10   nothing more than a restatement of what he has already pled, and because the
 11   principal authority he relies upon is the same authority he already relied upon in
 12   opposing Experian’s motion (i.e., Pintos), his motion amounts to willful
 13   disobedience of L.R. 7-18. This was discussed during the parties’ meet and confer.
 14   (See ECF No. 60.) Yet Plaintiff filed his motion anyway. This is bad faith. As such,
 15   pursuant to Local Rule 83-7, the Court awards Experian its attorneys’ fees and costs
 16   for opposing Plaintiff’s motion.
 17                                      CONCLUSION
 18         Because Plaintiff’s motion for reconsideration lacks any proper argument, and
 19   because Plaintiff’s arguments, even if proper, fail to establish that the Court
 20   committed clear error in dismissing his complaint against Experian with prejudice,
 21   Plaintiff’s motion is DENIED. Pursuant to Local Rule 83-7, the Court AWARDS
 22   Experian its attorneys’ fees and costs for opposing Plaintiff’s motion.
 23         IT IS SO ORDERED.
 24
 25   Dated:                        , 2020
 26                                                    The Honorable John F. Walter
                                                       United States District Court Judge
 27
 28
                                                         [PROPOSED] STATEMENT OF DECISION DENYING
                                                            PLAINTIFF’S MOTION FOR RECONSIDERATION
                                             - 10 -                     Case No. 8:19-cv-01257-JFW-PJWx
